BELCHER, Commissioner.
This is a conviction upon a trial de novo following an appeal from a conviction in the Corporation Court of the City of Houston for parking a vehicle in a prohibited zone; the punishment, a fine of $101.
An examination of the record supports the admission in the brief of the attorney for the state that the evidence is insufficient to show that the appellant parked his vehicle in a prohibited zone as alleged.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.
WOODLEY, P. J., absent.